Citation Nr: 0421892	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  03-04 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease at L4 to L5.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to March 
1974.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 2002 by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that, in June 2003, the veteran withdrew in 
writing his appeal on the issue of entitlement to an 
evaluation in excess of 20 percent for bilateral hearing 
loss.

On April 12, 2004, the veteran appeared and testified at a 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if he 
is required to take further action.


REMAND

VA's Schedule for Rating Disabilities (Rating Schedule), as 
pertains to disabilities of the spine, has been amended twice 
during the pendency of the veteran's claim.  First, 
Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome, was amended effective September 23, 2002.  See 67 
Fed. Reg. 54,345-54,349 (August 22, 2002).  Also, effective 
September 26, 2003, the rating criteria for evaluating spine 
disorders were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003).  The changes are relevant to the 
evaluation of the veteran's service-connected degenerative 
disc disease.  The veteran was advised of the first change in 
the rating criteria applicable to his service-connected 
disability in the May 2003 supplemental statement of the 
case, but the RO has not provided him with the substance of 
the amendment of the rating criteria for evaluating spine 
disorders effective September 26, 2003.

Moreover, the veteran contends that his back symptomatology 
is more severe than reflected by the currently-assigned 40 
percent rating.  He argues that he experiences chronic back 
pain, and, since his last VA examination argues that he also 
experiences pain and numbness radiating into the extremities 
and that his back symptoms are unrelieved with treatment or 
rest.

Based on this record, the Board finds that a more 
contemporary examination is needed in this case to ascertain 
an accurate disability picture prior to Board consideration 
of the rating to be assigned to the veteran's back 
disability.  In that regard the Board emphasizes that VA 
regulations provide that when entitlement to a VA benefit 
cannot be established without a current VA examination and a 
claimant, without good cause, fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied. 38 C.F.R. § 3.655(b) 
(2003).

Accordingly, the case is REMANDED to the RO for the 
following:

1. The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  The RO should include 
notification to the veteran of all 
relevant revisions of VA's Rating 
Schedule, see 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also 69 Fed. Reg. 
32449 (June 10, 2004).

2.  The RO should take the appropriate 
steps to obtain records of the veteran's 
outpatient treatment for his low back 
disability at the Garner-Raleigh 
Orthopedic Clinic, Garner, North 
Carolina, since in or around August 2003, 
and at the VA Medical Center, Durham, 
North Carolina, since in or around May 
2002.  The RO should otherwise assist the 
veteran in obtaining relevant medical 
records from any other VA or non-VA 
medical care providers identified by the 
veteran as pertinent to his low back 
claim.

3.  After the above development has been 
completed the veteran should be afforded 
a VA examination of his spine to 
determine the nature and severity of all 
manifestations attributable to his 
degenerative disc disease at L4 to L5.  
The RO should associate with the claims 
file the notice sent to the veteran 
advising him of the scheduling of the 
examination and of the provisions of 
38 C.F.R. § 3.655 pertaining to the 
failure to report for such examination.  

VA should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in his or her written report 
that he or she conducted such a review.

The VA examiner is requested to identify 
whether the veteran has ankylosis of any 
portion of the spine and otherwise report 
manifested ranges of thoracolumbar 
motion, to include identifying any 
excursion of motion accompanied by pain 
or evidenced by incoordination, weakened 
movement and/or excess fatigability on 
use.  The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups).

The VA examiner should specifically 
identify any evidence of neuropathy or 
other neurological deficit associated 
with the veteran's service-connected 
degenerative disc disease, to include 
characteristic pain, demonstrable muscle 
spasm, and absent ankle jerk.  The 
examiner should elicit history concerning 
the frequency and duration of any 
incapacitating episodes necessitating bed 
rest and treatment by a physician.  

The rationale for all opinions expressed 
should be provided.

4.  Once the foregoing development is 
completed, the RO should readjudicate the 
veteran's claim based on consideration of 
all of the evidence of record.  The RO 
should ensure that consideration is given 
to all potentially applicable legal 
criteria, to include the relevant changes 
to VA's Rating Schedule.  If the RO 
denies any benefit sought on appeal, it 
should provide the veteran and his 
representative a supplemental statement 
of the case, which includes appropriate 
citation to any applicable legal criteria 
not already provided to the veteran.  The 
veteran and his representative should be 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103- 446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




